Citation Nr: 1638855	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  08-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral renal cell carcinoma of the kidneys, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran completed active duty service from June 1966 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. This appeal was remanded to the Agency of Original Jurisdiction (AOJ) in September 2015 for additional development, and has now been returned to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, another remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

As discussed above, the Board remanded this appeal in May 2015 for additional development.  Specifically, the Board directed the AOJ to: (1) request that the Veteran identify any medical or non-medical evidence that is not included in the claims file and that pertains to his bilateral renal cell carcinoma of the kidneys; (2) provide the Veteran with release of information forms so that VA can obtain such information; and (3) procure an addendum opinion with a direct service connection etiology opinion, as was requested in the Board's previous September 2011 remand decision.  

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

While a review of the claims file reveals that the AOJ complied with the above listed remand requests, it also reveal that the AOJ failed to collect any of the records identified by the Veteran in the release authorization he submitted in November 2015.  This release authorization requested that VA collect urology records from Dr. L.H.  Given the foregoing, remand of this claim is required for collection of these outstanding private treatment records.

Additionally, a review of the addendum opinion provided in October 2015 reveals that the VA examiner's opinion in this case is unclear.  In the October 2015 addendum opinion the VA examiner provided a negative etiology opinion, but then indicated that the etiology of the Veteran's renal cell carcinoma is unknown "and to state so would be based on mere speculation."  Accordingly, on remand the VA examiner should clarify whether she is providing a negative etiology opinion or is concluding that she cannot provide an etiology opinion without resort to speculation, and provide a supporting rationale for that medical conclusion that identifies any evidence that could be procured that could provide the basis for a non-speculative opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the private treatment records from Dr. L.H. identified by the Veteran in November 2015 and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located, the Veteran must be notified.

2.  Then, return the Veteran's claims file to the examiner who conducted the October 2015 renal cell carcinoma addendum opinion so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to whether it is at least as likely as not (50 percent or greater probability) the Veteran's renal cell carcinoma: (1) began during active service; or (2) is related to any in-service event or injury, to include as due to herbicide exposure. 

i. In rendering this etiology opinion, the VA examiner should address the Veteran's lay statements and all internet articles that he has submitted in support of his claim, including those articles that identify herbicides as a risk factor for the development of renal cell carcinoma.

ii. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

iii. Additionally, the examiner is further advised that whether renal cell carcinoma is a disease for which presumptive service connection is available is not an acceptable medical basis on which to provide a negative etiology opinion.

3.  The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  After undertaking any necessary additional development, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


